Citation Nr: 0518484	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Boston 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection, in pertinent part, for diabetes.

In September 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in June 2005.


FINDINGS OF FACT

1. The veteran did not have service in the Republic of 
Vietnam.

2. The veteran's diabetes mellitus is not of service origin 
nor is it related to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in April 2001, after the enactment of the VCAA.  

RO letters dated in April 2001 and February 2003 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the April 2001 letter, the RO 
informed the veteran that they were accepting applications 
from Vietnam veterans with Type-II diabetes to establish 
service connection based on the veteran's presumed exposure 
to Agent Orange.  In the February 2003 letter, the RO 
informed the veteran that they had requested his medical 
records from the VA medical center.  In addition, they 
informed him that he should submit the names and contact 
information for all health care providers that treated him 
for his diabetes.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, there has been adequate 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, the December 2001 statement of the case and 
January 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The December 2001 statement of the case informed the 
veteran of the principles relating to service connection as 
found in 38 C.F.R. § 3.303(c) and the diseases that were 
subject to presumptive service connection that were 
associated with exposure to certain herbicide agents as found 
in 38 C.F.R. § 3.309(e).  The January 2004 supplemental 
statement of the case provided the veteran VA's duty to 
assist requirements as found in 38 C.F.R. § 3.159.  This 
included notice that the veteran was to submit any evidence 
in his possession that pertained to the claim.  The September 
2003 Board remand also provided notice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active naval service from June 1964 to 
December 1967.  The veteran's DD-214 shows that he was in the 
Navy and assigned to the USS Keppler - DD 765.

The veteran's service medical records reveal that upon 
separation, the veteran had no disabilities, with the 
exception of an identifying mark on his left upper arm.  A 
urinalysis was negative for sugar in the urine.  

In April 1968, the veteran underwent a VA examination.  
Laboratory studies ware negative for a finding of sugar in 
the urine.  

In June 2001, the veteran underwent a VA examination, wherein 
he reported having adult onset diabetes mellitus that was 
diagnosed three years prior to the examination.  The VA 
examiner found that the veteran's diagnosis of diabetes was 
very well documented and the examiner opined that the 
veteran's diabetes apparently could be related to eventual 
exposure to Agent Orange during service in Vietnam.

In an August 2001 rating decision, the RO denied the 
veteran's claim, in pertinent part, for service connection 
for diabetes because the veteran did not have service in the 
Republic of Vietnam and was not applicable for service 
connection on a presumptive basis.

In the veteran's September 2001 notice of disagreement, he 
argued that during service, he was aboard the USS Keppler - 
DD765 that pulled into DaNang in 1966.

In November 2001, the veteran submitted information from the 
Internet about the USS Keppler that showed that the ship 
sailed into South Vietnam in early December 1966 to support 
troops fighting in South Vietnam.  During the time the ship 
was there, it frequently engaged enemy batteries ashore.  The 
ship returned to Subic Bay in March 1967.

In a November 2001 report of contact, it is noted that the 
veteran stated his ship pulled into DaNang and he did not go 
ashore.  However, others sailors on the ship went ashore.

In the veteran's representative's August 2002 written brief, 
he argued that 38 C.F.R. § 3.307(a)(6)(iii) allows a 
presumption of being exposed to an herbicide agent if service 
in the Republic of Vietnam included service in the waters 
offshore and the conditions of service involved duty or 
visitation in the Republic of Vietnam.  The representative 
argued that although the veteran did not go ashore, his 
service involved visitation in the Republic of Vietnam 
because the ship was anchored in the harbor adjacent to areas 
sprayed by Agent Orange.

VA outpatient medical records dated from November 1997 to 
February 2003 show that the veteran received treatment for 
diabetes.

An April 2003 letter from a VA physician, C.P., M.D., shows 
that he had treated the veteran for diabetes mellitus Type II 
since March 2000.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for endocrinopathies, 
which are manifested to a degree of 10 percent disabling 
within one year following the veteran's release from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran alleges that his diabetes mellitus is a result of 
being exposed to Agent Orange while in service in Vietnam.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.  Included on this list is 
Diabetes Mellitus (Type 2).

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2004).  Diabetes mellitus must be manifest to a 
degree of 10 percent or more at any time after active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(ii) (2004); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

According to the veteran's own statement, he did not 
disembark the USS Keppler while it was stationed on the shore 
of Vietnam.  According to VA's General Counsel opinion and 
the regulations, he must have been in the Republic of Vietnam 
to be presumed exposed to Agent Orange.  Therefore, he must 
have gone ashore to be deemed "in" the Republic of Vietnam.  
Service aboard a ship on the shore of Vietnam is not 
considered as being "in" the Republic of Vietnam, or 
visiting the Republic of Vietnam for purposes of the 
presumption of exposure to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004); See VAOPGCPREC 27-97.  Therefore, 
service connection on a presumptive basis as being exposed to 
Agent Orange is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records are void for any diagnosis of 
diabetes in service.  In addition, the first evidence of a 
diagnosis of diabetes is within the veteran's VA outpatient 
medical records that show he received treatment for diabetes 
in November 1997.  This is 30 years after his service.  
Although the June 2001 VA examiner opined that the veteran's 
diabetes could be related to his exposure to Agent Orange 
while in service, the Board has determined that the veteran 
does not meet the requirements for service connection related 
to exposure to Agent Orange.  There is no other medical 
evidence of record that shows that the veteran's diabetes is 
related to his service.  Therefore, service connection is not 
warranted for diabetes on a presumptive basis or a direct 
basis. 


ORDER

Entitlement to service connection for diabetes as secondary 
to Agent Orange exposure and on a direct basis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


